J-A03031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JONATHAN E JOSEPH PERLBERG                 :
                                               :
                       Appellant               :   No. 890 MDA 2019

          Appeal from the Judgment of Sentence Entered April 30, 2019
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-SA-0000025-2019


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

JUDGMENT ORDER BY DUBOW, J.:                   FILED: DECEMBER 31, 2019

        Appellant, Jonathan E. Joseph Perlberg, appeals pro se from the April

30, 2019 Judgment of Sentence following his conviction of Operating a Vehicle

Without a Valid Inspection.1          After careful review, we affirm Appellant’s

Judgment of Sentence.2

        Briefly, on January 17, 2019, the magistrate convicted Appellant in

absentia of the above crime.              Appellant appealed from his summary

conviction, and on April 30, 2019, appeared pro se for a summary appeal

hearing, at which he did not dispute that he had, on November 16, 2018, been

driving a vehicle whose inspection expired on October 31, 2017. The court,

____________________________________________


1   75 Pa.C.S. § 4703(a).

2On December 20, 2019, Appellant filed an Application for Continuance of oral
argument. In light of our disposition of this appeal, we deny Appellant’s
Application as moot.
J-A03031-20



therefore, convicted Appellant of Operating a Vehicle Without a Valid

Inspection and imposed a sentence of $25.00, fines, and costs. This timely

appeal followed.

      Preliminarily, we observe that appellate briefs must conform in all

material respects to the briefing requirements set forth in the Pennsylvania

Rules of Appellate Procedure. Pa.R.A.P. 2101. See also Pa.R.A.P. 2114–2119

(addressing specific requirements of each subsection of brief on appeal). “[I]t

is an appellant’s duty to present arguments that are sufficiently developed for

our review. The brief must support the claims with pertinent discussion, with

references   to    the   record   and   with   citations   to   legal   authorities.”

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007) (citation

omitted). “Citations to authorities must articulate the principals for which they

are cited.” Id. (citing Pa.R.A.P. 2119(b)).

      Although this Court liberally construes materials filed by pro se litigants,

an appellant’s pro se status does not relieve him or her of the obligation to

follow the Rules of Appellate Procedure. Jiricko v. Geico Ins. Co., 947 A.2d
206, 213 n.11 (Pa. Super. 2008). See Commonwealth v. Adams, 882 A.2d
496, 497 (Pa. Super. 2005) (stating that a pro se litigant must “assume the

risk that [his] lack of expertise and legal training will prove [his] undoing.”).

“This Court will not act as counsel and will not develop arguments on behalf

of an appellant.” Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super.

2010) (citation omitted).    If a deficient brief hinders this Court’s ability to

address any issue on review, we shall consider the issue waived.

                                        -2-
J-A03031-20



Commonwealth v. Gould, 912 A.2d 869, 873 (Pa. Super. 2006) (holding

that appellant waived issue on appeal where he failed to support claim with

relevant citations to case law and record). See also In re R.D., 44 A.3d 657,

674 (Pa. Super. 2012) (finding that, where the argument portion of an

appellant’s brief lacked meaningful discussion of, or citation to, relevant legal

authority regarding the issue generally or specifically, the appellant’s issue

was waived because appellant’s lack of analysis precluded meaningful

appellate review).

      Pa.R.A.P. 2111(a) specifies matters that must be included in an

appellate brief under separate and distinct titled sections provided in a

particular order. Appellant’s Brief is lacking nearly all of them. He does not

include a statement of jurisdiction, order or other determination in question,

statement of the scope and standard of review, statement of the questions

involved, summary of the argument, argument, citation to controlling

authority, or a short conclusion stating the precise relief sought.          See

Pa.R.A.P. 2111(a)(1)-(9).     Appellant also failed to annex a copy of his

Pa.R.A.P. 1925(b) statement of errors complained of on appeal as required.

Pa.R.A.P. 2111(a)(11). Instead, Appellant’s appellate Brief consists only of a

recitation of his version of events as they transpired in the trial court.

      Appellant’s omissions and his failure to develop any issues not only

violates our briefing requirements set forth in Pa.R.A.P. 2119(a)-(e), but also




                                      -3-
J-A03031-20



precludes this Court’s meaningful review.        Gould, 912 A.2d at 873.

Accordingly, Appellant has waived any issues he sought to raise on appeal. 3

       Judgment of Sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2019




____________________________________________


3 Moreover, this Court’s review of Appellant’s court ordered Pa.R.A.P. 1925(b)
Statement indicates that Appellant failed to properly preserve any issues
therein. Like Appellant’s Brief, the Statement consists only of Appellant’s
recitation of his perception of the underlying facts and does not raise any
cognizable appellate issues. Thus, for this reason too, Appellant has waived
appellate review. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the
Statement and/or not raised in accordance with the provisions of this
paragraph (b)(4) are waived.”).

                                           -4-